Citation Nr: 1512496	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  06-29 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to September 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  That decision denied the Veteran's claim of entitlement to service connection for a back disorder and granted service connection for traumatic arthritis of the left knee and assigned a 10 percent disability evaluation, effective from January 13, 2005.  The Veteran appealed that decision. 

A hearing was held on September 1, 2009, in Waco, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

The Board remanded the Veteran's back and left knee claims for further development in March 2010.  The matter of entitlement to TDIU was not before the Board at that time. 

In an August 2010 rating decision, the RO granted the Veteran's claim of entitlement to service connection for a back disorder; a 20 percent disability rating was assigned, effective January 13, 2005.  The Veteran has not expressed any disagreement with the disability rating or effective date assigned.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim is no longer in appellate status. 

In November 2010, the Board denied the Veteran's left knee claim, but noted that, during the pendency of the appeal, the Veteran had asserted that his service-connected left knee disability rendered him unemployable.  See e.g. a May 2005 VA examination report, the September 2009 hearing transcript at pages 10 and 28 and a statement from the Veteran dated in September 2010. 

As noted by the Board in November 2010, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As noted above, the Veteran had clearly raised the matter of unemployability during the pendency of his increased rating claim concerning his left knee.  Therefore, the issue was raised by the record, and as such was properly before the Board in November 2010.  The Veteran's TDIU claim was remanded by the Board for further procedural and evidentiary development in November 2010.  

When the case was most recently before the Board in June 2011, it was again remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to TDIU because he is unemployable due to his service-connected back and knee disabilities.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, Compensation and Pension Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, Compensation and Pension Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to 'appropriate first-line officials' for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board and the Court.

The Veteran is service-connected for degenerative joint disease of the lumbar spine, rated at 20 percent; degenerative joint disease of the right knee, rated at 10 percent; traumatic arthritis of the left knee, rated at 10 percent; tinnitus, rated at 10 percent, at bilateral hearing loss, rated at 10 percent.  The combined evaluation for his service-connected disabilities is 50 percent.  As such, the Veteran does not meet the schedular requirements for a TDIU.  However, it is VA's policy to grant a TDIU in all cases where a service-connected disability or disabilities cause unemployability, regardless of the ratings for such disability or disabilities.  38 C.F.R. § 4.16(b).  Significantly, however, as noted above, even if the Veteran is rendered unemployable due to his service-connected disabilities, the Board has no power to award a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 10.  

As referral VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) has not occurred in this case, the Board is precluded from granting a TDIU.  While the Board does not have the power to award a TDIU on an extraschedular basis in the absence of a referral to VA's Director of Compensation and Pension, and there was no such referral in this case, the Board can, and will, consider whether a remand for such referral is warranted.

A review of the medical evidence of record reflects that the October 2011 VA examiner opined that the Veteran is not capable of full-time employment due to his back and knee disabilities.  The opinion states that the Veteran could work part time.  

The ability to perform part-time employment is not an indication that an individual has the ability to maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a) (stating that marginal employment is not substantially gainful employment and defining "marginal employment" as competitive employment that does not exceed the poverty threshold for one individual as defined by the U.S. Department of Commerce, Bureau of the Census).  As such, the Board finds that extraschedular consideration of a TDIU by the Director of Compensation is warranted in this case, and a remand is required for referral to the Director for such consideration.

Accordingly, the case is REMANDED for the following action:

1.  Refer the TDIU claim to the VA Under Secretary for Benefits or the Director, Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

2.  Readjudicate the claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


